Citation Nr: 0944588	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-00 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War 
and The Veterans Coalition #092


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to February 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center (IC) in Philadelphia, Pennsylvania.

In August 2009, the Board remanded this case for the 
scheduling of a Board hearing.  Thereafter, the Veteran was 
scheduled to present testimony at a video conference hearing 
before a Veterans Law Judge in October 2009.  However, the 
Veteran failed to report to the hearing.  As the record does 
not contain a request to reschedule the hearing, the Board 
deems the Veteran's request for such a hearing to be 
withdrawn.  See 38 C.F.R. § 20.702 (2009).  The case has now 
been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran's hearing loss is no worse than Level I hearing 
loss in the right ear and Level VIII hearing loss in the left 
ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.85, 
Diagnostic Code 6100, 4.86 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, preadjudication VCAA notice was provided in an 
October 2006 letter, which advised the Veteran of what 
information and evidence is needed to substantiate his claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  This letter also advised 
the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those 
determinations.  A May 2008 letter advised the Veteran of 
what is needed to support a claim for a higher evaluation and 
provided relevant rating criteria for evaluating his hearing 
loss disability.  The claim was last adjudicated in March 
2009.

In any event, the Veteran's claim for a higher initial rating 
arises from the initial grant of service connection for 
bilateral hearing loss.  In Dingess, the Court held that in 
cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. 
§ 3.159(b)(3)(i) (2009).  Thus, because the notice that was 
provided before service connection was granted was 
sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 
(2008) (where a party appeals from an original assignment of 
a disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA examination reports, 
and private examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence and by providing written argument 
in support of his claim.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
compensable disability rating for bilateral hearing loss.  
Such disability has been rated as 0 percent disabling under 
38 C.F.R. § 4.85, Diagnostic Code 6100, effective September 
25, 2006.

Evaluations of bilateral defective hearing range from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule establishes 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, 
Diagnostic Code 6100 (2009).  Disability ratings for hearing 
loss are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86(a) (2009).  Further, when the 
average puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be considered separately.  38 C.F.R. § 4.86(b) (2009).

On a VA authorized audiological evaluation in November 2006, 
pure tone 


thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
15
10
10
55
23
LEFT
65
70
75
75
71

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 50 percent in the left ear.

A private audiogram from September 2007 revealed the 
following pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
5
10
15
55
21
LEFT
65
70
70
75
70

Speech discrimination scores were reported as 100 percent in 
the right ear and 48 percent in the left ear, although it was 
not indicated whether such testing was with the Maryland CNC 
word test.

On a VA authorized audiological evaluation in March 2009, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
Avg.
RIGHT
10
10
10
60
23
LEFT
75
70
70
80
74

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 56 percent in the left ear.

In addition to conducting the aforementioned audiological 
testing, the March 2009 VA examiner also described the 
functional impairment resulting from the Veteran's bilateral 
hearing loss, to include the Veteran's difficulty 
understanding speech on the telephone, in quiet, and in 
background noise.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

Applying the findings from the November 2006 VA examination 
to Table VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in the right ear and Level VIII hearing loss in 
the left ear.  The Board notes that an exceptional pattern of 
hearing under 38 C.F.R. § 4.86(a) was shown for the left ear; 
thus, applying the findings from the November 2006 VA 
examination to Table VIA in 38 C.F.R. § 4.85 yields a finding 
of Level VI hearing loss in the left ear.  As Table VI yields 
a higher numeral than Table VIA, the results from Table VI 
will be used for evaluation purposes.  See 38 C.F.R. 
§ 4.86(a) (2009).  Where hearing loss is at Level I in one 
ear and Level VIII in the other, a 0 percent rating is 
assigned under Table VII.  38 C.F.R. § 4.85 (2009).

The Board notes that the September 2007 private audiological 
testing does not reflect whether the Maryland CNC word test 
was utilized and is therefore not sufficient for rating 
purposes.  38 C.F.R. § 4.85(a).  Nevertheless, accepting the 
findings on the September 2007 audiogram as adequate for the 
sake of argument, such findings still reflect Level I hearing 
loss in the right ear and Level VIII hearing loss in the left 
ear under Table VI (as well as Level VI hearing loss in the 
left ear under Table VIA).  Therefore, in applying these 
findings to Table VII, a noncompensable evaluation would 
still be warranted.  38 C.F.R. § 4.85 (2009).

Applying the findings from the March 2009 VA examination to 
Table VI in 38 C.F.R. § 4.85 yields a finding of Level I 
hearing loss in the right ear and Level V hearing loss in the 
left ear.  The Board notes that an exceptional pattern of 
hearing under 38 C.F.R. § 4.86(a) was shown for the left ear; 
thus, applying the findings from the March 2009 VA 
examination to Table VIA in 38 C.F.R. § 4.85 yields a finding 
of Level VI hearing loss in the left ear.  As Table VIA 
yields a higher numeral than Table VI, the results from Table 
VIA will be used for evaluation purposes.  See 38 C.F.R. 
§ 4.86(a) (2009).  Where hearing loss is at Level I in one 
ear and Level VI in the other, a 0 percent rating is assigned 
under Table VII.  38 C.F.R. § 4.85 (2009).

The Board notes that an exceptional pattern of hearing under 
38 C.F.R. § 4.86(b) has not been shown for either ear at any 
time.

Although the Veteran asserted in an April 2009 statement that 
his hearing is worse, the Board has determined that the 
evidence currently of record adequately illustrates his 
disability picture, as he underwent the March 2009 VA 
audiological examination only one month prior to submitting 
his April 2009 statement.

In summary, the competent medical evidence of record fails to 
demonstrate that an initial compensable rating is warranted 
for the Veteran's service-connected bilateral hearing loss.  
Accordingly, the Board finds that the currently assigned 0 
percent evaluation is appropriate for the entire period of 
service connection.

The Board sympathizes with the Veteran's complaints regarding 
the impact of his bilateral hearing loss on his daily life, 
but as noted above, the assignment of disability ratings for 
hearing impairment is derived from a mechanical formula based 
on levels of puretone threshold average and speech 
discrimination.

The Board has also considered whether the Veteran's bilateral 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology, and provide for higher ratings for additional 
or more severe symptomatology than is shown by the evidence.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial compensable disability rating for 
bilateral hearing loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


